                    Case 19-11323-BLS            Doc 15     Filed 06/28/19       Page 1 of 2

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                                 Chapter: 13
John Matthew Hanling
                                                                       Case No.: 19−11323−BLS




                        ORDER EXTENDING TIME TO FILE SCHEDULES AND/OR
                                   STATEMENT OF AFFAIRS

AND NOW, this The 26th of June, 2019 , upon receipt of Debtor's Motion to Extend Time to File Schedules and/or
Statement of Affairs, it is ORDERED that the motion is GRANTED.

It is FURTHER ORDERED that the document(s) must be filed within 14 DAYS from the Date of this Order.

It is FURTHER ORDERED that if the document(s) is not timely filed, the case will be DISMISSED WITHOUT
PREJUDICE.

It is FURTHER ORDERED that NO FURTHER EXTENSIONS SHALL BE GRANTED UNLESS UPON
NOTICE OF MOTION AND HEARING..
This extension does not apply to the Certificate of Credit Counseling required by 11 U.S.C § § 109(h) & 521(b).




                                                                                  Brendan Linehan Shannon
                                                                               United States Bankruptcy Judge
(VAN−404)
                            Case 19-11323-BLS               Doc 15        Filed 06/28/19         Page 2 of 2
                                               United States Bankruptcy Court
                                                   District of Delaware
In re:                                                                                                     Case No. 19-11323-BLS
John Matthew Hanling                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 26, 2019
                                      Form ID: van404                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 28, 2019.
db             +John Matthew Hanling,   419 Riblett Lane,   Wilmington, DE 19808-1303

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 28, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 26, 2019 at the address(es) listed below:
              Erin K. Brignola   on behalf of Debtor John Matthew Hanling smattia@cooperlevenson.com,
               bclerk@cooperlevenson.com
              Michael B. Joseph - Chapter 13 Trustee   mjoseph@ch13de.com, chapter13@ch13de.com
              U.S. Trustee   USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
